Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 1 of 16 PageID 1430




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

 PRIME HEALTHCARE
 SERVICES – LEHIGH
 ACRES, LLC, etc.,

              Plaintiff,

 v.                                                  CASE NO. 3:20-cv-988-MMH-JBT

 BLUE CROSS BLUE SHIELD
 OF FLORIDA, INC., et al.,

           Defendants.
 ________________________________/

                           REPORT AND RECOMMENDATION 1

       THIS CAUSE is before the Court on Defendant’s Motion to Dismiss (Doc.

 7), Plaintiff’s Response thereto (Doc. 21), Plaintiff’s Motion for Remand (Doc. 19),

 Defendant’s Response thereto (Doc. 22), and the parties’ Supplemental Filings

 (Docs. 34, 35, 36, 37). 2      For the reasons set forth herein, the undersigned

 respectfully RECOMMENDS that the Motion for Remand be DENIED, that the



       1    “Within 14 days after being served with a copy of [this Report and
 Recommendation], a party may serve and file specific written objections to the proposed
 findings and recommendations.” Fed. R. Civ. P. 72(b)(2). “A party may respond to
 another party’s objections within 14 days after being served with a copy.” Id. A party’s
 failure to serve and file specific objections to the proposed findings and recommendations
 alters the scope of review by the District Judge and the United States Court of Appeals
 for the Eleventh Circuit, including waiver of the right to challenge anything to which no
 specific objection was made. See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1)(B); 11th
 Cir. R. 3-1.
       2 The Motions were referred to the undersigned for a report and recommendation
 regarding an appropriate resolution. (Doc. 26.)
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 2 of 16 PageID 1431




 Motion to Dismiss be GRANTED to the extent that the Complaint (Doc. 4) be

 DISMISSED without prejudice, and that Plaintiff be given twenty days from the

 Court’s order on this Report and Recommendation to file an amended complaint

 in accordance herewith.

       I.     Background

       According to the Complaint, Plaintiff, a healthcare provider in Defendant’s

 network of providers, and Defendant, a health insurer, had a contract establishing

 that Defendant would pay Plaintiff for certain medical services it provided to

 persons insured under Defendant’s plans. 3 (Doc. 4; Doc. 33 at 1.) Plaintiff brought

 a one-count breach of contract Complaint in the Fourth Judicial Circuit Court, in

 and for Duval County, Florida alleging that Defendant failed to properly pay

 approximately 250 claims totaling approximately $919,008.43. (Doc. 4.) Plaintiff

 attached a spreadsheet to the Complaint which indicates that many claims were

 not paid at all, and that other claims were only partially paid. (Doc. 4-1.)

       Defendant removed the case to this Court on several bases, including

 complete preemption under the Employee Retirement Income Security Act of

 1974, 29 U.S.C. §§ 1001, et seq. (“ERISA”). (Doc. 1.) In support, Defendant

 submitted evidence indicating that many patients whose claims are at issue were

 insured under ERISA plans. (Doc. 2.) Defendant then filed the Motion to Dismiss,



       3  Although not specifically alleged in the Complaint, the unredacted version of the
 subject contract makes clear that Plaintiff is an in-network provider for Defendant. (Doc.
 33 at 1.)



                                             2
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 3 of 16 PageID 1432




 and Plaintiff filed the Motion for Remand. (Docs. 7 & 19.) Both motions raise

 similar arguments regarding, among other things, whether Plaintiff’s state law

 breach of contract claim is completely preempted by ERISA. The Court previously

 deferred rulings on both Motions and directed the parties to provide supplemental

 filings regarding the issue of complete preemption under ERISA, which they have

 now done. (Docs. 31, 34, 35, 36, 37.)

       II.    Motion for Remand

       Plaintiff argues that this Court lacks subject matter jurisdiction because

 Plaintiff has pleaded only a single state law breach of contract claim that does not

 give rise to federal question jurisdiction. (See Doc. 19.) Defendant argues that

 federal question jurisdiction exists for several reasons, including that Plaintiff’s

 claim is completely preempted by ERISA. (Doc. 22 at 15–19.) The undersigned

 recommends that this Court has subject matter jurisdiction over Plaintiff’s claim

 because it is completely preempted by ERISA. 4

              A.     Legal Principles

       As the Eleventh Circuit has stated:

              On a motion to remand, the removing party bears the
              burden of showing the existence of federal subject matter
              jurisdiction. The test ordinarily applied for determining
              whether a claim arises under federal law is whether a
              federal question appears on the face of the plaintiff’s well-
              pleaded complaint. . . .


       4  Thus, the undersigned recommends that the Court need not address the other
 potential bases for federal jurisdiction and the arguments raised in connection therewith
 in the Motion for Remand.



                                            3
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 4 of 16 PageID 1433




              Complete preemption is a narrow exception to the well-
              pleaded complaint rule and exists where the preemptive
              force of a federal statute is so extraordinary that it
              converts an ordinary state law claim into a statutory
              federal claim. . . .

              Complete preemption under ERISA derives from
              ERISA’s civil enforcement provision, § 502(a), which has
              such extraordinary preemptive power that it converts an
              ordinary state common law complaint into one stating a
              federal claim for purposes of the well-pleaded complaint
              rule. Consequently, any cause[ ] of action within the
              scope of the civil enforcement provisions of § 502(a) [is]
              removable to federal court.

 Connecticut State Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d 1337,

 1333–34 (11th Cir. 2009) (citations and quotations omitted).          “If . . . ERISA

 preempt[s] even some of Plaintiff’s claims, the removal of this action to federal

 court was proper and this Court has jurisdiction.” Baker Cty. Med. Servs. Inc. v.

 Blue Cross & Blue Shield of Fla., Inc., Case No. 3:18-cv-1510-J-20MCR, 2019 WL

 5104773, at *3 (M.D. Fla. Sept. 18, 2019).

       “A state law claim is completely preempted by ERISA only if two conditions

 are met: (1) the claimant could have sued under ERISA § 502(a)(1)(B) and (2)

 there is no other independent legal duty that is implicated by a defendant’s actions

 . . . .” Id. at *4 (quotations omitted) (citing Aetna Health Inc. v. Davila, 542 U.S.

 200, 210 (2004)).

       “The first prong of Davila is met if a plaintiff’s claims are within the scope of

 ERISA, and a plaintiff has standing to sue under ERISA.” Id. Regarding this prong:

              The first question is whether Plaintiff has standing,
              meaning it could have brought its claims under ERISA §


                                           4
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 5 of 16 PageID 1434




                 502(a)(1)(B). The governing statute allows claims to be
                 brought by a participant or beneficiary. Generally,
                 healthcare providers, such as Plaintiff, are not
                 considered beneficiaries or participants and accordingly,
                 lack standing to sue under § 502(a). Nevertheless, they
                 may have standing under ERISA where they derivatively
                 assert rights of their patients as beneficiaries of an
                 ERISA plan. To advance a derivative lawsuit, a plaintiff
                 must have obtained a written assignment of claims from
                 a patient with standing to sue under ERISA.

 Id. (citations and quotations omitted).

       Once standing is established, “the question becomes whether the claims

 asserted by the Plaintiff fall[] within the scope of § 502(a)(1)(B).”       Id. at *5.

 Specifically:

                 A healthcare provider suing an insurer in these
                 circumstances may raise two types of claims: a challenge
                 to the “rate of payment” and/or a challenge to the “right
                 of payment.” While ERISA will not necessarily preempt
                 a “rate of payment” challenge, complete preemption
                 results from a “right to payment challenge.”

 Id. (citations omitted).

       If the first prong is met, “the Court turns to the second question under Davila:

 whether the Plaintiff’s claims are based on a legal duty independent of ERISA.”

 See Baker Cty. Med. Servs. Inc., 2019 WL 5104773, at *5. “[T]here must be no

 other independent legal duty that is implicated by a defendant’s actions to trigger

 complete preemption.” Id. (quotations omitted).




                                            5
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 6 of 16 PageID 1435




              B.     Analysis

       The undersigned recommends that Defendant has shown that Plaintiff’s

 claim is completely preempted by ERISA. The undersigned will address each

 requirement in turn.

                     1.     Standing Based on Assignments of ERISA Benefits

       Defendant has submitted a Supplemental Declaration from Juanisha Jones,

 its Legal Affairs Representative, that states in relevant part: “Plaintiff indicated that

 it had obtained an assignment of benefits on 16 of the 22 ERISA claims for which

 it contends that it was not paid. All 16 of these claims were denied.” 5 (Doc. 35 at

 3.) Defendant has also provided copies of the electronic claims submitted under

 the ERISA plans which indicate that Plaintiff obtained those assignments. 6 (See

 id. at 3–4; Doc. 35-3.)

       The subject ERISA plans contain various anti-assignment provisions, and

 “an unambiguous anti-assignment provision renders an assignment ineffective

 . . . .” See Connecticut State Dental Ass’n, 591 F.3d at 1352. However, at least

 one plan at issue (the “Publix Plan”) explicitly allows for assignments to be made

 to in-network providers such as Plaintiff. Specifically, the Publix Plan states in



       5  The Supplemental Declaration also states: “Although Plaintiff represented in an
 exhibit attached to its Complaint that it submitted a claim for all 22 unpaid ERISA claims,
 Florida Blue does not have 6 of the claim forms, which is why I am able to attach only 16
 claim forms to this Declaration.” (Doc. 35 at 3.)
       6 As stated in the Supplemental Declaration, these documents indicate that Plaintiff
 answered “Y,” meaning yes, when asked whether an assignment of benefits was
 obtained. (See, e.g., Doc. 35-3 at 7, 17.)



                                             6
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 7 of 16 PageID 1436




 relevant part: “No member shall have any right to assign . . . his or her interest in

 this Plan or any payments to be made thereunder . . . . However, benefit payments

 may be assigned by a member to a Network Provider of covered medical services

 for which the member is entitled to reimbursement under the Plan.” (See Doc. 35-

 2 at 12–13, 25–27, 32–34, 39–44.)

       The undersigned recommends that this evidence is sufficient to establish,

 for the purpose of complete preemption, that Plaintiff obtained at least one valid

 assignment of benefits under an ERISA plan and thus has standing to sue under

 ERISA. See Connecticut State Dental Ass’n, 591 F.3d at 1351–53. In Connecticut

 State Dental, the Eleventh Circuit recognized that the subject plans, which

 contained language substantially similar to that in the Publix Plan, “specifically

 authorized the assignments” of dental benefits. Id. at 1352. Those plans stated in

 relevant part: “Notwithstanding the terms of any provision regarding the payment

 of benefits . . . a Member may assign the benefits to a Dentist or oral surgeon . . .

 in accordance with the Connecticut Laws concerning Assignment of Benefits to a

 Dentist or oral surgeon.” Id. The Eleventh Circuit also stated that the subject

 assignments were valid despite the defendant’s failure to “link any particular

 assignment to a particular ERISA plan . . . .” Id. at 1353. Additionally, in rejecting

 the argument that an assignment of the right to payment of benefits alone, as

 opposed to assignment of the claim, is insufficient to create standing, the Eleventh

 Circuit stated: “[A]ll one needs for standing under ERISA is a colorable claim for




                                           7
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 8 of 16 PageID 1437




 benefits, and [t]he possibility of direct payment is enough to establish subject

 matter jurisdiction.” Id. (quotations omitted).

       Plaintiff argues that Defendant failed to establish that any of the subject

 assignments were valid in light of the anti-assignment provisions in the subject

 ERISA plans. (Doc. 36 at 6–7.) Specifically, Plaintiff argues that merely submitting

 evidence showing that Defendant had discretion to accept the assignments is

 insufficient. (Id.) The undersigned recommends that this argument be rejected.

 As set forth above, at least one plan at issue (the Publix Plan) explicitly allows

 assignments not subject to Defendant’s discretion to be made to in-network

 providers such as Plaintiff. (See Doc. 35-2 at 12–13, 25–27, 32–34, 39–44.) Thus,

 regardless of whether Defendant, in its discretion, chose to accept assignments

 made under other plans (like the Blue Options Plans), the assignments of benefits

 made under the Publix Plan are effective.

       Defendant argues that even the assignments subject to its discretion are

 effective for preemption purposes. Defendant states that each anti-assignment

 provision “provides discretion to the plan administrator to recognize the validity of

 an assignment of benefits, particularly where the health care claim is submitted by

 an in-network provider such as Plaintiff.” (Doc. 35 at 4.) For example, the “Blue

 Options Plans” provide: “Except as set forth in the last paragraph of this section,

 we will not honor any of the following assignments . . . . We specifically reserve

 the right to honor an assignment of benefits or payment by you to a Provider who:

 1) is In-Network under your plan of coverage . . . .” (See, e.g., Doc. 35-2 at 2–3.)


                                           8
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 9 of 16 PageID 1438




       The undersigned recommends that the Court need not address whether

 assignments under the Blue Options Plans, for example, are effective for

 preemption purposes because the assignment(s) made under the Publix Plan,

 which explicitly permits assignments to in-network providers like Plaintiff, are

 clearly effective.   The undersigned notes, however, that the anti-assignment

 provision in the Blue Options Plans does not appear to be “an unambiguous anti-

 assignment provision” as required to invalidate the assignments. See Connecticut

 State Dental Ass’n, 591 F.3d at 1352. It appears at least ambiguous because it

 allows assignments of benefits to in-network providers, subject to Defendant’s

 approval. (See id.) Moreover, in light of Defendant’s evidence and arguments

 regarding preemption, it would appear inconsistent for Defendant to later base

 denial of payment in this case on the invalidity of any such assignment. Defendant

 notes that “none of the claims were denied on the basis that the assignment was

 invalid.” (Doc. 35 at 4.)

                      2.     “Right to Payment” Challenges Under Section 502(a)

       Despite the labels used in the Complaint, Plaintiff is challenging in part the

 non-payment of at least 16 claims for which it obtained assignments under ERISA

 plans. (See Doc. 4; Doc. 4-1; Doc. 35 at 2–3.) The non-payment of these claims

 amounts to coverage denials which give rise to a “right to payment challenge”

 resulting in complete preemption under section 502(a)(1)(B). (See Doc. 35; Doc.

 35-1.) See also Baker Cty. Med. Servs. Inc., 2019 WL 5104773, at *5 (finding




                                          9
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 10 of 16 PageID 1439




 complete preemption under ERISA where plaintiff challenged the non-payment of

 certain claims under ERISA plans).

       The fact that Plaintiff is also challenging the underpayment of other claims

 does not alter this result because “even a dispute about a single coverage

 determination under an ERISA-regulated plan establishes complete preemption.”

 See Sarasota Cty. Pub. Hosp. Bd. v. Blue Cross & Bule Shield of Fla., Inc., Case

 No. 8:18-cv-2873-T-23SPF, 2019 WL 2567979, at *3 (M.D. Fla. June 21, 2019)

 (“Sarasota Hospital I”) (finding complete preemption under ERISA because

 “[a]lthough the plaintiff might correctly characterize some claims as challenges to

 the rate of payment, the plaintiff . . . also contests benefit determinations under

 ERISA (i.e., right to payment challenges)”). Thus, the undersigned recommends

 that Plaintiff’s claim falls within the scope of section 502(a)(1)(B).

                     3.     No Legal Duty Independent of ERISA

       In a case directly on point, another court in this district addressed whether a

 contract between a healthcare provider and an insurer gave rise to legal duties

 independent of ERISA. See id. at *4. In holding that it did not, the court stated:

 “According to the plaintiff, the Provider Agreements impose an independent legal

 duty on the defendants. But because several of these purported breach of contract

 claims challenge the defendants’ coverage determinations, ERISA, and not an

 independent legal duty, controls these claims.” Id.

       The undersigned recommends that Sarasota Hospital I is persuasive. Like

 the plaintiff in that case, Plaintiff is challenging in part several coverage denials for


                                            10
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 11 of 16 PageID 1440




 claims submitted under ERISA plans that were not paid at all, which are controlled

 by ERISA. (See Doc. 4; Doc. 4-1; Doc. 35; Doc. 35-1.) Thus, the undersigned

 recommends that no other independent legal duty is implicated by Defendant’s

 actions with respect to those claims.

                     4.    Plaintiff’s Additional Arguments

       Plaintiff argues that complete preemption under ERISA does not apply for

 several reasons. The undersigned will address each argument in turn. 7

                           a.     Evidentiary Objections

       Preliminarily, Plaintiff objects to paragraphs 6, 13, and 14 of Defendant’s

 Supplemental Declaration of Juanisha Jones (Doc. 35), arguing that such evidence

 is inadmissible. (Doc. 37.) The undersigned recommends that these objections

 be overruled because Plaintiff has failed to address the correct standard for

 considering evidence on a motion to remand.

       As the Eleventh Circuit has stated:

              In determining whether the district court has jurisdiction
              over a removed case . . . , a federal court may consider
              summary-judgment-type-evidence—meaning relevant
              evidence that would be admissible at trial. Nevertheless,
              evidence does not have to be authenticated or otherwise
              presented in an admissible form to be considered at the
              summary judgment stage, as long as the evidence could
              ultimately be presented in an admissible form.



       7 Although the undersigned focuses primarily on the arguments made in Plaintiff’s
 Supplemental Memorandum (Doc. 36), which directly address Defendant’s supplemental
 evidence and arguments, the undersigned has also considered all relevant arguments in
 the Motion for Remand. Those arguments do not change the recommendations herein.



                                           11
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 12 of 16 PageID 1441




 Smith v. Marcus & Millichap, Inc., 991 F.3d 1145, 1156 n.2 (11th Cir. 2021)

 (citations and quotations omitted). Upon review, it appears that the challenged

 information could be presented and admissible at trial as business records, and

 Plaintiff does not argue otherwise.       See Fed. R. Evid. 803(6).         Thus, the

 undersigned recommends that these objections be overruled.

                           b.     Allegations of Complaint

       Next, Plaintiff argues that the allegations in the Complaint establish that it is

 bringing a state law breach of contract claim as a party to the contract between

 itself and Defendant. (Doc. 36 at 3–6.) Thus, Plaintiff argues that it is not bringing

 a derivative action based on assignments of benefits under ERISA or challenging

 ERISA coverage determinations as required for complete preemption under

 ERISA. (Id.) The undersigned recommends that this argument be rejected.

       As set forth above, the fact that Plaintiff has pleaded only a state law breach

 of contract claim is not dispositive because “[c]omplete preemption [under ERISA]

 is a narrow exception to the well-pleaded complaint rule . . . .” See Connecticut

 State Dental Ass’n, 591 F.3d at 1333–34; Baker Cty. Med. Servs. Inc., 2019 WL

 5104773, at *4 (“[T]he plaintiff is the master of the complaint. But when the plaintiff

 chooses to plead a cause of action completely preempted by federal law, the

 plaintiff is not always master of the forum.”) (quotations omitted). The cases cited

 by Plaintiff are readily distinguishable and do not support its position. See Gulf-to-

 Bay Anesthesiology Assocs., LLC v. United Healthcare of Fla., Inc., Case No. 8:20-

 cv-2964-CEH-SPF, 2021 WL 1718808 (M.D. Fla. Apr. 30, 2021) (holding that


                                           12
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 13 of 16 PageID 1442




 complete ERISA preemption did not apply because the plaintiff alleged “rate of

 payment” rather than “right to payment” challenges); Sarasota Cty. Pub. Hosp. Bd.

 v. Blue Cross & Blue Shield of Fla., Inc., Case No. 8:18-cv-2873-T-23SPF, 2021

 WL 37605, at *1–6, (M.D. Fla. Jan. 5, 2021) (“Sarasota Hospital II”) (undertaking

 “another slog through the law of” ERISA, among other laws, and addressing

 “defensive” ERISA preemption at the motion to dismiss stage after having

 previously denied a motion to remand based on “complete” ERISA preemption at

 the jurisdictional stage).

                              c.   Judicial Estoppel

       Finally, Plaintiff argues that judicial estoppel bars Defendant from arguing

 that assignments under certain plans are valid. (Doc. 36 at 7–10.) “[T]he doctrine

 of judicial estoppel rests on the principle that absent any good explanation, a party

 should not be allowed to gain an advantage by litigation on one theory, and then

 seek an inconsistent advantage by pursuing an incompatible theory.” Slater v.

 United States Steel Corp., 871 F.3d 1174, 1181 (11th Cir. 2017).

       Plaintiff argues that Defendant previously prevailed on a motion to dismiss

 in another case by arguing that the same language in the anti-assignment

 provisions of the Blue Options Plans rendered void the assignments in that case.

 See GVB MD, LLC v. Blue Cross & Blue Shield of Fla., Inc., Case No. 19-20455-

 CIV-MORENO, 2019 WL 5889200 (S.D. Fla. Nov. 12, 2019). Thus, Plaintiff argues

 that Defendant is judicially estopped from now arguing that assignments under the




                                          13
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 14 of 16 PageID 1443




 Blue Options Plans and other plans with similar language are valid. (Doc. 36 at 7–

 10.)

        The undersigned recommends that this argument be rejected. As set forth

 above, in addition to the Blue Options Plans that contain the same or similar

 language at issue in GVB, at least one plan at issue here (the Publix Plan) explicitly

 allows assignments to in-network providers such as Plaintiff. (See Doc. 35-2 at

 12–13, 25–27, 32–34, 39–44.)         Moreover, the plaintiff in GVB was “‘a non-

 participating, out-of-network provider’ that [did] not have an express contract with

 the Defendant.” See GVB MD, LLC, 2019 WL 5889200, at *1. Here, Plaintiff is an

 in-network provider that has a contract with Defendant, and the Blue Options Plans

 give Defendant discretion to accept assignments to in-network providers. (See

 Doc. 33 at 1; Doc. 35-2 at 2–3.)        Thus, GVB is readily distinguishable, and

 Defendant is not pursuing an incompatible theory regarding the assignments at

 issue in this case. Therefore, the undersigned recommends that judicial estoppel

 does not apply. 8

        III.   Motion to Dismiss

        The Motion to Dismiss raises several arguments similar to those raised in

 connection with the Motion to Remand, including that Plaintiff’s breach of contract



        8 The only other case cited by Plaintiff in support of remand in the Supplemental
 Memorandum is readily distinguishable. See Sarasota Anesthesiologists, P.A. v. Blue
 Cross & Blue Shield of Fla., Inc., Case No. 19-cv-1518-T-02JSS, 2019 WL 3683796 (M.D.
 Fla. Aug. 6, 2019) (holding that complete preemption under ERISA did not apply because
 the plaintiff alleged only “rate of payment” rather than “right to payment” challenges).



                                           14
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 15 of 16 PageID 1444




 claim must be recast as an ERISA claim. (See Doc. 7.) Specifically, Defendant

 argues in part that Plaintiff’s attempt to plead around ERISA results in several

 pleading defects, including, for example, a failure to plead exhaustion of

 administrative remedies under ERISA. (See id.)

       Upon finding that complete preemption under ERISA provides subject

 matter jurisdiction, courts in this district have directed plaintiffs to file amended

 complaints that properly recast their claims before ruling on the substance of

 pending motions to dismiss. See Baker Cty. Med. Servs. Inc., 2019 WL 5104773,

 at *8 (“Because the Court has denied Plaintiff’s Motion to Remand and this matter

 is firmly in federal court, should it seek to continue this lawsuit, Plaintiff is directed

 to file an amended complaint that complies with both the Federal Rules of Civil

 Procedure, pertinent law, and applicable standards of pleading.”); Sarasota

 Hospital I, 2019 WL 2567979, at *5 (collecting cases).                The undersigned

 recommends that this Court do the same. Therefore, if the Motion to Remand is

 denied, the undersigned recommends that the Motion to Dismiss be granted to the

 extent stated herein and that Plaintiff be directed to file an amended complaint as

 set forth above. 9

       IV.    Conclusion

       Accordingly, it is respectfully RECOMMENDED that:

       1.     The Motion for Remand (Doc. 19) be DENIED.


       9 Thus, the undersigned recommends that the Court need not address the
 substance of the arguments raised in the Motion to Dismiss at this time.



                                            15
Case 3:20-cv-00988-MMH-JBT Document 38 Filed 06/02/21 Page 16 of 16 PageID 1445




       2.     The Motion to Dismiss (Doc. 7) be GRANTED to the extent that the

 Complaint (Doc. 4) be DISMISSED without prejudice.

       3.     Plaintiff be given twenty days from the Court’s order on this Report

 and Recommendation to file an amended complaint in accordance herewith.

       DONE AND ENTERED in Jacksonville, Florida, on June 2, 2021.




 Copies to:

 The Honorable Marcia Morales Howard
 United States District Judge

 Counsel of Record




                                        16
